DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 05/28/2019. As directed by the amendment: claims 1 - 12 have been cancelled and claims 13 – 24 have been added.  Thus, claims 13 – 24 are presently pending in this application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 19 objected to because of the following informalities: 
Claim 19, in ll 3, “longitudinl” should read as “longitudinal” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In regards to claim 13, the limitation “a plurality of supporting rods, each arranged on a separate middle supporting rod” renders the claim indefinite because it is unclear if the plurality of supporting rods are the same as the separate middle supporting rod or the same or different. For the purpose of 
Claim 13 recites the limitation "of the least one" in ll 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of prior art examination the Office will interpret “of the least one” instead as “of at least one”. Appropriate correction is required.
Claim 13 recites the limitation "of the plurality of middle supporting rods" in ll 8.  There is insufficient antecedent basis for this limitation in the claim. Additionally it is unclear if “the plurality of middle supporting rods” refer to “a plurality of supporting rods” in ll 7 or different. For the purpose of prior art examination the Office will interpret “of the plurality of middle supporting rods” as “of the plurality of middle connecting rods”. Appropriate correction is required.
Claim 13 recites the limitation "the corresponding middle connecting rod" in ll 10.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 13 recites the limitation "the transition" in ll 11.  There is insufficient antecedent basis for this limitation in the claim. The limitation renders the claim indefinite because it is unclear if “the transition” is the same as “a transition section” in ll 10 or different. Appropriate correction is required.
In regards to claim 13 the limitation “comprising a body bending and extending…” in ll 14 renders the claim indefinite because the language does not clearly make any distinction between this limitation and “a filter main body”. For the purpose of prior art examination the Office will interpret “a body” as a separate structure. Appropriate correction is required.
Claim 22 recites the limitation "wherein the included angle between the flexible section and the body is an obtuse angle…" in ll 1 – 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the limitation “the included angle between the flexible section and the body” is not defined earlier within the claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 – 14, 19 – 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler et al (US 8801746 B1), herein referenced to as “Kreidler” in view of Cully et al (US 20070167974 A1), herein referenced to as “Cully”.
In regards to claim 13, Kreidler discloses: A filter 304 (see Fig. 1, col. 5, ll 41 – 55) having an axis 312 (see Fig. 1) and comprising a proximal end 324 (see Fig. 1, col. 5, ll 56 – 60), a distal end 314 (see Fig. 1, col. 5, ll 56 – 60) and a filter main body 506 (see Fig. 1, col. 5, ll 56 – 60) connected between the proximal end 324 and the distal end 314, with the filter main body 506 comprising: a first filter unit (see annotated Fig. 1 below) and a second filter unit (see annotated Fig. 1 below) which both have a conical mesh structure 15 (see Fig. 1, col. 6, ll 28 – 44); a plurality of middle connecting rods 17 (see Fig. 1, col. 5, ll 56 – 65) for connecting the first filter unit (see annotated Fig. 1 below) with the second filter unit (see annotated Fig. 1 below); and a plurality of supporting rods 22 (see Fig. 3B, col. 9, ll 38 – 56) each arranged on a separate middle supporting rod 17 of the least one 17 of the plurality of middle supporting rods 17; wherein each supporting rod 22 comprises: a transition section (see annotated Fig. 3B below) extending from the corresponding middle connecting rod 17 towards a direction away from the axis of the filter (see Fig. 1 and annotated Fig. 3B below, the transition section is bent away from 312) the transition (see annotated Fig. 3B below) having a tail end (see annotated Fig. 3B below); and a supporting section 195 (see Fig. 3B, col. 9, ll 19 – 37) bending from the transition section (see annotated Fig. 3B below) towards the axis of the filter (see Fig. 1 and annotated Fig. 3B below, the supporting section bends back towards the axis) and extending towards the proximal end (the supporting section further points towards the proximal end), the supporting section comprising a body 195 (see Fig. 3B, col. 9, ll 19 – 37) bending and extending from the tail end (see annotated Fig. 3B below) of the transition section (see annotated Fig. 3B below). 


    PNG
    media_image1.png
    872
    800
    media_image1.png
    Greyscale

	


    PNG
    media_image2.png
    991
    842
    media_image2.png
    Greyscale




However, Cully teaches in a similar field of invention a filter device 20 (see Fig. 3), a proximal end 28 (see Fig. 3), a distal end 26 (see Fig. 3), a supporting section 34, 31, and 32, and a body 34. Cully further teaches: a flexible section 31 (see Fig. 3, [0035]) connected with the body 34 (see Fig. [0035]), and wherein the flexible section 31 and the body 34 both have a rigidity (both structures can stay in place to work as anchors), with the rigidity of the flexible section being is less than the rigidity of the body (as the cross-sectional area of 31 is less than 34, it is more flexible due to its reduced cross-sectional area). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreidler to incorporate the teachings of Cully and have a filter device with a supporting section with a flexible section connected with the body, wherein the flexible section is less rigid than the body. Motivation for such can be found in Cully as this flexibility allows the supporting section to bend to align with the blood vessel for anchoring and allows adequate anchoring without substantially interfering with later removal of the filter (see Cully [0035]).
In regards to claim 14, the combination of Kreidler and Cully teach the filter of claim 13, see 103 rejection above. Cully further teaches: wherein the flexible section 31 and the body 34 both have a radial size (both the flexible section and the body have a thickness), with the radial size of at least one part of the flexible section 31 in a lengthwise direction of the flexible section 31 being less than the radial size of the body 34 (the flexible section is thinner than the body, see Fig. 3, [0035]).
In regards to claim 19, the combination of Kreidler and Cully teach the filter of claim 13, see 103 rejection above. Cully further teaches: wherein the flexible section 31 and the body 34 both have a radial size (both the flexible section and the body have a thickness), and the flexible section defines a 31 along the longitudinl direction of the flexible section 31 is equal (the flexible section does not taper but stays the same length), and is less than the radial size of the body 34 (the flexible section is thinner than the body, see Fig. 3, [0035]).
In regards to claim 20, the combination of Kreidler and Cully teach the filter of claim 13, see 103 rejection above. The combination of Kreidler and Cully further teach: wherein the flexible section is made of a flexible material (see col. 6, ll 23 – 25, the device is made of nickel titanium or nitinol, a superelastic material, and see Cully [0013], “the filter of the present invention is preferably made from a superelastic, highly flexible material such as nitinol”). 
In regards to claim 21, the combination of Kreidler and Cully teach the filter of claim 13, see 103 rejection above. Kreidler further discloses: wherein the body 195 and the middle connecting rod 17 define an included angle (see annotated Fig. 3B below), and the included angle is less than 90 degrees (see annotated Fig. 3B below, the angle formed is an acute angle less than 90 degrees). 

    PNG
    media_image3.png
    966
    817
    media_image3.png
    Greyscale

 In regards to claim 22, the combination of Kreidler and Cully teach the filter of claim 21, see 103 rejection above. 
Kreidler is further silent regarding the included angle between the flexible section and the body is an obtuse angle, and the flexible section and the body are in smooth transition.
Cully further teaches: wherein the included angle (see annotated Fig. 3 below) 31 and the body 34 is an obtuse angle, and the flexible section 31 and the body 34 are in smooth transition (there is a smooth transition between 34 and 31 as seen in Fig. 3). 

    PNG
    media_image4.png
    768
    784
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreidler to incorporate the teachings of Cully and have a smooth transition between the flexible section and the body where there is an obtuse angle between the flexible section and the body. Motivation for such can be found in Cully as an obtuse angle will align the supporting section properly to engage against the blood vessel walls without causing too much damage (see [0035]). 
In regards to claim 24, the combination of Kreidler and Cully teach the filter of claim 13, see 103 rejection above. Kreidler further discloses: wherein supporting rods 195 on two adjacent middle connecting rods 17 are staggered (see Fig. 1, that one supporting rod 195 on one middle connecting rod 17 is more proximal than another supporting rod 195 on an adjacent middle connecting rod 17). 4  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kreidler in view of Cully as applied to claims 14 above, and further in view of Ravenscroft et al (US 20050234503 A1), herein referenced to as “Ravenscroft”.
In regards to claim 15, the combination of Kreidler and Cully teach the filter of claim 14, see 103 rejection above. Cully further teaches: wherein the flexible section 31 defines a longitudinal direction (see annotated Fig. 3 below) and has a cross-section (31 has a cross-sectional area as it is three dimensional object) along the longitudinal direction (see annotated Fig. 3 below) which has an upper contour line (see annotated Fig. 3 below) and a lower contour line (see annotated Fig. 3 below) that is spaced-apart from and opposite to the upper contour line (see annotated Fig. 3 below, the contour lines are spaced apart from each other and are opposite). The combination of Kreidler and Cully do not explicitly teach: wherein the upper contour line and the lower contour line approach 2each other along an extension direction of the flexible section.  

    PNG
    media_image5.png
    747
    847
    media_image5.png
    Greyscale


 However, Ravenscroft teaches in a similar field of invention a filter 10 (see Fig. 1) with support sections 26, 30, and 28 (see Fig. 2) a flexible section 30, a base 26, a upper contour line (see annotated Fig. 2 below), a lower counter line (see annotated Fig. 2 below), and longitudinal direction (see annotated Fig. 2 below). Ravenscroft further teaches:  wherein the upper contour line (see annotated Fig. 2 below) and the lower contour line (see annotated Fig. 2 below) approach 2each other along an extension direction (see annotated Fig. 2 below, the contour lines bottleneck and approach each other as they follow the curvature of the dotted line) of the flexible section 30. 

    PNG
    media_image6.png
    951
    809
    media_image6.png
    Greyscale

 
 
(see [0030]). 
Claims 16 – 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler and Cully as applied to claims 13 – 14 above, and further in view of one variation of Tekulve (US 20100121373 A1), herein referenced to as “Tekulve”.
In regards to claim 16, the combination of Kreidler and Cully teach the filter of claim 14, see 103 rejection above. Cully further teaches: wherein the flexible section 31 defines a longitudinal direction (see annotated Fig. 3 below claim 15) and has a cross-section (31 has a cross-sectional area as it is three dimensional object) along the longitudinal direction (see annotated Fig. 3 below claim 15) which has an upper contour line (see annotated Fig. 3 below claim 15) and a lower contour line (see annotated Fig. 3 below claim 15) that is spaced-apart from and opposite to the upper contour line (see annotated Fig. 3 below claim 15, the contour lines are spaced apart from each other and are opposite). The combination of Kreidler and Cully does not teach: wherein both the upper contour line and the lower contour line are wavy lines.  
However, Tekulve teaches in a similar field of invention a filter 10 (see Fig. 1) with a supporting section 112 (see Fig. 2A), a body 122 (see Fig. 2A), a flexible section 152 (see Fig. 2A), a upper contour line (see annotated Fig. 2A below), a lower contour line (see annotated Fig. 2A below), and a longitudinal direction (see annotated Fig. 2A below). Tekulve further teaches: wherein both the upper contour line (see annotated Fig. 2A below) and the lower contour line (see annotated Fig. 2A below) are wavy lines (see annotated Fig. 2A below).


    PNG
    media_image7.png
    625
    814
    media_image7.png
    Greyscale
 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kreidler and Cully to incorporate the teachings of Tekulve and have a flexible section with wavy contour lines. Motivation for such can be found in Tekulve as the bending in the flexible section with the wavy lines will decrease the amount of pressure applied on the blood vessel walls (see [0044]). 
In regards to claim 17, the combination of Kreidler, Cully, and Tekulve teach the filter of claim 16, see 103 rejection above. Tekulve further teaches: wherein the upper contour line (see annotated Fig. 2A below claim 16) has wave crests 127 (see Fig. 2A, [0046], there is another further left in the drawing, but is left unlabeled for the sake of clarity of the figure) and wave trough (see annotated Fig. 2A below claim 16), and the lower contour line (see annotated Fig. 2A below claim 16) has wave crests (see annotated Fig. 2A below claim 16, there is another further left in the drawing, but is left unlabeled for the sake of clarity of the figure) and wave trough (see annotated Fig. 2A below claim 16), and wherein a wave crest of the upper contour line is opposite to a wave crest of the lower contour line, and a wave trough of the upper contour line is opposite to a wave trough of the lower contour line (as can be seen in the annotated Fig. 2A, the respective wave crests are opposite from one another and the respective wave trough are opposite from one another). Tekulve does not explicitly teach: the upper contour line having wave troughs and the lower contour line having wave troughs (a plurality is not explicitly taught). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one wave trough for both the upper and lower contour lines to continue the pattern of the flexible section and this would not deviate from the original functionality of the wavy flexible section, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI-B)
In regards to claim 23, the combination of Kreidler and Cully teach the filter of claim 13, see 103 rejection above. The combination of Kreidler and Cully do not explicitly teach: wherein the supporting section further comprises a protruding portion that has a smooth outer contour and is arranged at the tail end of the flexible section, and the protruding portion and the flexible section are in smooth transition.
However, Tekulve teaches: wherein the supporting section 112 further comprises a protruding portion 124 (see Fig. 2A, [0043]) that has a smooth outer contour (as seen in Fig. 2A, the outline of 124 is smooth and not pointed) and is arranged at the tail end (at the left most part of the flexible section) of the flexible section 152, and the protruding portion 124 and the flexible section 152 are in smooth transition (as can be seen in Fig. 2A the two seamlessly connect). 
(see [0044]).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler and Cully as applied to claims 13 – 14 above, and further in view of another variation of Tekulve.
 In regards to claim 16, the combination of Kreidler and Cully teach the filter of claim 14, see 103 rejection above. Cully further teaches: wherein the flexible section 31 defines a longitudinal direction (see annotated Fig. 3 below claim 15) and has a cross-section (31 has a cross-sectional area as it is three dimensional object) along the longitudinal direction (see annotated Fig. 3 below claim 15) which has an upper contour line (see annotated Fig. 3 below claim 15) and a lower contour line (see annotated Fig. 3 below claim 15) that is spaced-apart from and opposite to the upper contour line (see annotated Fig. 3 below claim 15, the contour lines are spaced apart from each other and are opposite). The combination of Kreidler and Cully does not teach: wherein both the upper contour line and the lower contour line are wavy lines.  
However, Tekulve teaches in a similar field of invention a filter 10 (see Fig. 1) with a supporting section 312 (see Fig. 2C), a body 322 (see Fig. 2C), a flexible section 326 (see Fig. 2C), a upper contour line (see annotated Fig. 2C below), a lower contour line (see annotated Fig. 2C below), and a longitudinal direction (see annotated Fig. 2C below). Tekulve further teaches: wherein both the upper contour line (see annotated Fig. 2C below) and the lower contour line (see annotated Fig. 2C below) are wavy lines (see annotated Fig. 2C below). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kreidler and Cully to incorporate the (see [0054]). 

    PNG
    media_image8.png
    689
    860
    media_image8.png
    Greyscale

In regards to claim 18, the combination of Kreidler, Cully, and Tekulve teach the filter of claim 16, see 103 rejection above. Tekulve further teaches: wherein the upper contour line (see annotated Fig. 2C below) has a wave crest (see annotated Fig. 2C below claim 16), and the lower contour line has a wave trough 325 (see annotated Fig. 2C below claim 16, [0054]), wherein a wave crest of the upper contour line is opposite to a wave trough of the lower contour line (see annotated Fig. 2C below claim 16, a wave crest of the upper contour line is opposite of the wave trough of the lower contour line). (a plurality is not taught). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one wave trough for both the upper and lower contour lines to continue the pattern of the flexible section and this would not deviate from the original functionality of the wavy flexible section, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI-B)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771